PER CURIAM.
|, Respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline, in which respondent acknowledged that he failed to maintain a client trust account, engaged in improper fee "sharing with non-lawyers, and facilitated the unauthorized practice of law in Louisiana by,a California attorney and the attorney’s non-lawyer staff. Having Reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Carl N. Finley, Louisiana Bar Roll number 23074, be and he hereby is suspended from the practice of law for a period of three years, with one year deferred.
IT IS FURTHER ORDERED that all costs and.expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest, to commence thirty days from the date - of finality of this court’s judgment until paid.,